Citation Nr: 0211944	
Decision Date: 09/13/02    Archive Date: 09/19/02

DOCKET NO.  01-09 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for 
residuals of gunshot wound, muscle group VI.

2. Entitlement to an effective date prior to April 20, 2000 
for the grant of service connection for post traumatic 
stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1943 
to April 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

An April 2000 rating decision denied an evaluation in excess 
of 10 percent for residuals of gunshot wound right shoulder.  
The veteran subsequently perfected an appeal, arguing that 
his symptoms met the criteria for a 30 percent evaluation.  
The veteran also raised a claim of entitlement to service 
connection for degenerative joint disease of the right 
shoulder, secondary to the gunshot wound.  In May 2001, the 
RO granted service connection for residuals of gunshot wound, 
muscle group III, with degenerative joint disease and 
assigned a 20 percent evaluation.  The RO continued the 10 
percent evaluation assigned for residuals of gunshot wound, 
muscle group VI, and indicated this was considered a complete 
grant of benefits sought on appeal.  

By virtue of the 20 percent evaluation for disability due to 
muscle group III, the veteran essentially received a 30 
percent evaluation for the residuals of gunshot wound to his 
right shoulder.  The veteran has not advanced further 
argument on this issue and appears to be satisfied with the 
combined rating.  Notwithstanding, this does not constitute a 
full grant of benefits with regard to the residuals of 
gunshot wound, muscle group VI.  The veteran perfected an 
appeal with regard to the 10 percent evaluation; he has not 
withdrawn this claim and therefore, it is still pending. See 
AB v. Brown, 6 Vet. App. 35 (1993).  The Board notes that the 
veteran did not disagree with the 20 percent evaluation 
assigned for gunshot wound residuals, muscle group III and as 
such, that issue is not before the Board.

The May 2001 rating decision also granted service connection 
for PTSD and assigned a 30 percent evaluation effective April 
20, 2000.  The veteran disagreed with the assigned effective 
date and perfected an appeal with regard to this issue.

A videoconference hearing was held before the undersigned in 
April 2002.  


FINDINGS OF FACT

1. VA has satisfied its duty to notify and has obtained all 
evidence necessary for an equitable disposition of the 
veteran's appeal.  
 
2. The residuals of a gunshot wound, muscle group VI, are 
manifested by a through and through injury (entrance in 
the triceps area and exit wound in the anterior deltoid 
area).  Range of motion of the elbow is full, and motor, 
sensation and strength are normal without loss of 
function.  There is no record of consistent complaints of 
cardinal symptoms and the medical evidence does not 
establish indicia of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared 
with the sound side. 

3. The veteran was diagnosed with PTSD on April 20, 2000.  An 
informal claim for PTSD was received at the RO on May 8, 
2000.


CONCLUSIONS OF LAW

The criteria for a rating in excess of 10 percent for the 
residuals of gunshot wound, muscle group VI, are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 
4.56, 4.59, 4.73, Diagnostic Code 5306 (2001).  

An effective date prior to April 20, 2000 for service 
connection for PTSD is not warranted.  38 U.S.C.A. § 5110(a) 
(West 1991); 38 C.F.R. § 3.400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq.; see 66 Fed. Reg. 45,620-45,632 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (holding that both the statute, 38 U.S.C. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  

The October 2000 statement of the case (SOC) notified the 
veteran of the laws and regulations pertaining to the 
evaluation of muscle disabilities.  The November 2001 SOC 
notified the veteran of the laws and regulations pertaining 
to the assignment of effective dates.  In a June 2001 letter 
and also in the November 2001 SOC, the veteran was informed 
of the enactment of the VCAA.  The veteran has been advised 
of the evidence of record and was informed that upon the 
receipt of the required information, VA will make reasonable 
efforts to help obtain any medical or other evidence to 
support his claims.
 
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,630-45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  In this 
regard, the RO obtained identified VA treatment records.  The 
veteran has not identified additional records that need to be 
obtained.  Further, the veteran was provided VA examinations 
in April 2000, November 2000, and February 2001.  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

Entitlement to an evaluation in excess of 10 percent for 
residuals of gunshot wound, muscle group VI

The Board notes that the veteran's claims folder could not be 
located and has been rebuilt.  Available information 
indicates the veteran sustained a gunshot wound of the 
shoulder in action against the enemy in June 1945.  A letter 
dated in October 1947 indicates the veteran was granted 
service connection for residuals of gunshot wound muscle 
group V (flexors of elbow) and was assigned a 10 percent 
evaluation.  In the May 2001 rating decision, the RO 
considered the veteran's disability under muscle group VI 
(extensor muscles of the elbow: triceps and anconeus).  As 
indicated, this is a rebuilt folder and service medicals are 
not of record.  The most recent examination in February 2001 
suggests the entrance wound was in the triceps area.  
Accordingly, the Board agrees that rating under muscle group 
VI is appropriate.  The Board notes that muscle groups V and 
VI provide for the same evaluations depending on the severity 
of the disability.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
1991).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2001); Schafrath v. 
Derwinski, 
1 Vet. App. 589 (1991).  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2001).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Injuries to muscle group VI are rated as follows: slight 
injury of the major or minor upper extremity (0 percent); 
moderate injury of the major or minor upper extremity (10 
percent); moderately severe injury of the minor upper 
extremity (20 percent); moderately severe injury of the major 
upper extremity or severe injury of the minor upper extremity 
(30 percent); and severe injury of the major upper extremity 
(40 percent).  38 C.F.R. § 4.73, Diagnostic Code 5306 (2001).  

Pursuant to 38 C.F.R. § 4.56 (2001), muscle disabilities are 
evaluated as follows:

(a) An open comminuted fracture with muscle or tendon damage 
will be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal.

(b) A through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.

(c) For VA rating purposes, the cardinal signs and symptoms 
of muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.

(d) Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows:

(1) Slight disability of muscles--(i) Type of injury.  Simple 
wound of muscle without debridement or infection.  (ii) 
History and complaint.  Service department record of 
superficial wound with brief treatment and return to duty.  
Healing with good functional results.  No cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) of 
this section.  (iii) Objective findings.  Minimal scar.  No 
evidence of fascial defect, atrophy, or impaired tonus.  No 
impairment of function or metallic fragments retained in 
muscle tissue.

(2) Moderate disability of muscles--(i) Type of injury.  
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  (ii) History and 
complaint.  Service department record or other evidence of 
in-service treatment for the wound.  Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles.  (iii) Objective findings.  Entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue.  Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.

(3) Moderately severe disability of muscles--(i) Type of 
injury. Through and through or deep penetrating wound by 
small high velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  (ii) History and 
complaint.  Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound.  Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of inability to 
keep up with work requirements.  (iii) Objective findings.  
Entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups. Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.

(4) Severe disability of muscles--(i) Type of injury.  
Through and through or deep penetrating wound due to high-
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring.  (ii) 
History and complaint.  Service department record or other 
evidence showing hospitalization for a prolonged period for 
treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.  (iii) 
Objective findings.  Ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track.  
Palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in wound area.  Muscles swell and harden 
abnormally in contraction.  Tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  
If present, the following are also signs of severe muscle 
disability: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile.  (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  
(C) Diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests.  (D) Visible or 
measurable atrophy.  (E) Adaptive contraction of an opposing 
group of muscles.  (F) Atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle.  
(G) Induration or atrophy of an entire muscle following 
simple piercing by a projectile.  Id.  

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 
provide for consideration of a functional impairment due to 
pain on motion when evaluating the severity of a 
musculoskeletal disability.  The United States Court of 
Appeals for Veterans Claims (Court) has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40 (2001).

As indicated, the Board is considering only the gunshot wound 
residuals of muscle group VI.  Therefore, the findings 
relating to muscle group III (intrinsic muscle of the 
shoulder girdle: pectoralis major (clavicular) and deltoid) 
will not be set forth in detail.  The veteran underwent a VA 
examination in April 2000.  He reported a gunshot wound to 
his shoulder in 1945 and indicated he was treated 
conservatively, had debridement, and was sent back to duty 
after it healed.  He complained of weakness and decreased 
flexibility.  Examination revealed a 1.5-cm entrance wound 
posteriorly and a 1.5-cm anterior exit wound.  Diagnosis was 
"[m]ild degenerative joint disease of the right shoulder, 
probably secondary to the gunshot wound to the right 
shoulder."

In November 2000, the veteran underwent a VA examination of 
the elbows.  There was no loss of function of the elbows and 
range of motion was full, from 0 to 140 degrees with no 
crepitation on motion.  Motor, sensation, and strength were 
normal.  Grip strength was also normal.  There was no 
numbness of the arm or forearm and x-rays of the elbows were 
negative. 

The veteran underwent another VA examination in February 
2001.  He reported that his gunshot wound was managed by 
wound care and no operations were performed.  After the 
injury he felt heavy in the right arm but was able to perform 
the activities of daily living.  On examination, there was no 
muscle atrophy in the shoulders and no significant atrophy on 
the bilateral arms.  There were two scars on the right arm, 
one on the triceps area and one on the distal end of the 
anterior deltoid muscle.  The veteran reported the entrance 
wound was in the triceps area and the exit wound was on the 
anterior deltoid.  Range of motion of the elbow was flexion 
to 150 degrees and full extension bilaterally.  Diagnosis was 
"[o]ld gunshot wound healed with entrance at right upper arm 
around triceps area and with exit wound on the right upper 
arm around the distal portion of anterior deltoid."  

Upon review of the evidence of record, the Board finds that 
an evaluation in excess of 10 percent for disability of 
muscle group VI is not warranted.  The evidence indicates the 
veteran suffered a through and through injury.  There is no 
record of consistent complaint of the cardinal signs and 
symptoms of a muscle disability.  Objectively, there is 
evidence of entrance and exit scars but there is no 
indication of loss of deep fascia, muscle substance or normal 
firm resistance of muscles compared with sound side.  
Examinations indicate the veteran has full range of motion of 
both elbows without crepitation and there is no positive 
evidence of impairment of the right elbow as compared to the 
left.  The veteran has normal motor, sensation, and strength 
in the right elbow and there is no loss of function.
 
Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2001).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for this condition and 
there is no indication that the veteran's service-connected 
residuals of gunshot wound, muscle group VI, has a marked 
interference with employment.  Having reviewed the record 
with these mandates in mind, the Board finds no basis for 
further action.  VAOPGCPREC 6-96 (1996).

Entitlement to an effective date prior to April 20, 2000 
for the grant of service connection for PTSD

The provisions of the law governing effective date of awards 
of benefits are clear.  The effective date of an award is 
generally the date of receipt of a claim (or informal claim 
where appropriate), or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. 
§ 3.400 (2001).  More specifically, the effective date of an 
award of disability compensation for direct service 
connection is the day following separation from active 
service or the date entitlement arose, if the claim was 
received within one year after separation from service; 
otherwise, it is the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(b)(1) (West 1991); 38 C.F.R. § 3.400(b)(2)(i) (2001).  

Generally, a specific claim in the form prescribed by the 
Secretary must be filed in order for benefits to be paid to 
any individual under the laws administered by VA.  38 C.F.R. 
§ 3.151(a) (2001).  However, any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by VA, from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within 1 year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  38 C.F.R. § 3.155 
(2001).  

The veteran testified that he saw a veteran's counselor on 
February 16, 2000.  The veteran submitted a VA Form 21-4138 
requesting that it be considered an informal claim for 
service connection for PTSD.  The form was dated February 23, 
2000; however, according to the date stamp, this form was not 
received by the RO until May 8, 2000.  VA treatment records 
indicate the veteran underwent a PTSD screening on April 20, 
2000 and was determined to meet the criteria for a diagnosis 
of PTSD.  The veteran underwent a VA examination in November 
2000 and was diagnosed with PTSD, chronic and major 
depressive disorder, chronic, mild.  The examiner commented 
that the veteran likely has been experiencing PTSD since his 
return from the war.  In May 2001, the veteran was granted 
service connection for PTSD and assigned a 30 percent 
evaluation effective April 20, 2000.

The veteran contends that the effective date should be 
February 23, 2000 because that is the date he submitted his 
claim.  The veteran's representative advanced argument that 
based on the November 2000 examination, the date of 
entitlement actually arose prior to the date of claim and 
therefore, February 23, 2000 is the later date and should be 
the effective date.

The Board acknowledges the arguments presented.  However, the 
facts of this case are clear.  The veteran completed an 
informal claim on February 23, 2000 and was diagnosed with 
PTSD on April 20, 2000.  The claim was submitted by the state 
veteran's assistance counselor in May 2000 and was received 
by the RO on May 8, 2000.  Applying the applicable 
regulation, the later date is May 8, 2000 (date of receipt of 
claim).  The Board recognizes that the RO determined date of 
claim to be February 23, 2000 and assigned an effective date 
of April 20, 2000 (date entitlement arose).  While the date 
stamp clearly indicates RO receipt of the claim in May 2000, 
the Board will not disturb the assigned effective date.

Accordingly, there is no legal basis for an effective date 
prior to April 20, 2000 and therefore, the claim must be 
denied. 


ORDER

An evaluation in excess of 10 percent for residuals of 
gunshot wound, muscle group VI, is denied.

Entitlement to an effective date prior to April 20, 2000 for 
the grant of service connection for PTSD is denied.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

